This is an automatic review of a Southern Nevada Disciplinary Board hearing panel's recommendation to reinstate suspended attorney Chandan Manansingh. As no briefs have been filed, this matter stands submitted for decision. SCR 116(2).
This court suspended Manansingh from the practice of law for four years and required he pay the costs of the disciplinary proceedings. Manansingh's suspension term has passed, he has paid the costs, and the panel has recommended he be reinstated to the practice of law in Nevada.
Based on our de novo review, we agree with the panel's conclusions that Manansingh has satisfied his burden in seeking reinstatement by clear and convincing evidence. SCR 116(2) ; Application of Wright , 75 Nev. 111, 112-13, 335 P.3d 609, 610 (1959) (reviewing a petition for reinstatement de novo). We therefore approve the panel's recommendation that the petition be granted and Manansingh be reinstated.
Accordingly, Chandan Manansingh is hereby reinstated to the practice of law in Nevada. Additionally, Manansingh shall pay the costs of the reinstatement proceeding, including $2,500 under SCR 120, within 30 days of this order, if he has not done so already.
It is so ORDERED.